                   Case 20-12456-JTD             Doc 926        Filed 01/25/21        Page 1 of 3




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                          )    Chapter 11
                                                                )
RTI HOLDING COMPANY, LLC,1                                      )    Case No. 20-12456 (JTD)
                                                                )
                                      Debtors.                  )    (Jointly Administered)
                                                                )
                                                                )    Related to Docket No. 918


     ORDER GRANTING DEBTORS’ MOTION TO SHORTEN NOTICE PERIOD AND
         SCHEDULE HEARING ON DEBTORS’ MOTION FOR ENTRY OF AN
            ORDER (I) EXTENDING THE DEADLINE BY WHICH THE
          DEBTORS MUST ASSUME OR REJECT UNEXPIRED LEASES OF
     NONRESIDENTIAL REAL PROPERTY AND (II) GRANTING RELATED RELIEF


           Upon consideration of the motion (the “Motion to Shorten”)2 of the above-captioned

debtors and debtors in possession (collectively, the “Debtors”) for entry of an order (this “Order

Shortening Notice”) shortening the notice period of, and scheduling a hearing on the Debtors’

Motion for Entry of an Order (I) Extending the Deadline by which the Debtors Must Assume or



1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
as follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,
LLC (6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC
(8738); RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity,
LLC (7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC
(7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise,
LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire
Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817);
RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535);
RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT
Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant,
Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472);
Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing
address is 333 East Broadway Ave., Maryville, TN 37804.
2
    Capitalized terms not defined herein shall have the meaning ascribed to them in the Motion to Shorten.


                                                           1
DOCS_DE:232632.1 76136/002
                 Case 20-12456-JTD        Doc 926     Filed 01/25/21     Page 2 of 3




Reject Unexpired Leases of Nonresidential Real Property and (II) Granting Related Relief

(the “Motion”); all as more fully set forth in the Motion to Shorten; and upon the First Day

Declaration; and this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware, dated February 29, 2012; and this Court having found that this is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2); and this Court may enter a final order consistent

with Article III of the United States Constitution; and this Court having found that venue of this

proceeding and the Motion to Shorten in this district is proper pursuant to 28 U.S.C. §§ 1408 and

1409; and this Court having found that the Debtors’ notice of the Motion to Shorten was

appropriate under the circumstances and no other notice need be provided, except as set forth

herein; and this Court having determined that the legal and factual bases set forth in the Motion to

Shorten establish just cause for the relief granted herein; and upon all of the proceedings had before

this Court; and after due deliberation and sufficient cause appearing therefor, it is HEREBY

ORDERED THAT:

        1.       The Motion to Shorten is granted as set forth herein.

        2.       The hearing on the Motion is scheduled for February 4, 2021, at 1:00 p.m.

(Prevailing Eastern Time) (the “Hearing”).

        3.       Responses and objections, if any, to the Motion shall be filed by January 29, 2021,

at 4:00 p.m. (Prevailing Eastern Time).

        4.       Notice of the Motion as provided therein shall be deemed good and sufficient notice

of such Motion.

        5.       Any responses or objections to the relief requested in the Motion shall be made

prior to or at the Hearing.



                                                  2
DOCS_DE:232632.1 76136/002
                 Case 20-12456-JTD        Doc 926      Filed 01/25/21    Page 3 of 3




        6.       The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order Shortening Notice.

        7.       This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order Shortening Notice.




                                                           JOHN T. DORSEY
         Dated: January 25th, 2021                         UNITED STATES BANKRUPTCY JUDGE
         Wilmington, Delaware

                                                   3
DOCS_DE:232632.1 76136/002
